Beasley, Chief Judge.
The decision of the Court of Appeals in this case having been reversed by the Supreme Court, City of Winder v. Girone, 265 Ga. 723 (462 SE2d 704) (1995), Divisions 1 and 2 of the decision in Girone v. City of Winder, 215 Ga. App. 822 (452 SE2d 794) (1994), are hereby vacated, and the judgment of the Supreme Court is made the judgment of this Court. Division 3 of our earlier opinion is unaffected by the Supreme Court’s decision.

Judgment reversed.


McMurray, P. J., Birdsong, P. J., Pope, P. J., Andrews, Johnson, Blackburn, Smith and Ruffin, JJ., concur.